ORDER
The Disciplinary Review Board having filed with the Court its decision in DRB 00-290, concluding that THOMAS E. BOCCI*192ERI of ORADELL, who was admitted to the bar of this State in 1986,and who was temporarily suspended from the practice of law by Order of the Court filed on June 23,. 1999, and who remains suspended at this time, should be suspended from the practice of law for a period of three years retroactive to June 23, 1999, for violating RPC 8.4(b)(commission of a criminal act that reflects adversely on his honesty, trustworthiness or fitness as a lawyer), RPC 8.4(c)(conduct involving dishonesty, fraud, deceit or misrepresentation), respondent having entered a plea of guilty to a one-count information filed in the United States District Court for the Eastern District of New York, for the violation of 18 U.S.C.A. 1341 (mail fraud), and good cause appearing;
It is ORDERED that THOMAS E. BOCCIERI is suspended from the practice of law for a period of three years, and until the further Order of the court, retroactive to June 23, 1999; and it is further
ORDERED that the entire record of this matter be made a permanent part of respondent’s file as an attorney at law of this State; and it is further
ORDERED that respondent be restrained and enjoined from practicing law during the period of suspension and that respondent comply with Rule 1:20-20; and it is further
ORDERED that respondent reimburse the Disciplinary Oversight Committee for appropriate administrative costs incurred in the prosecution of this matter.